DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
	Claims 39-56 are pending wherein claims 39-56 have been preliminarily added and claims 1-38 have been preliminarily canceled. 

Allowable Subject Matter
Claims 39-56 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 38, the art prior to August 6, 2007 fails to disclose a method of forming a refractory metal plate, the method comprising:
(A) providing a workpiece having a size suitable for a target plate, the workpiece comprising a refractory metal; 
(B) asymmetrically rolling the workpiece one or more times at an angle of incline between 2⁰ and 20⁰ relative to horizontal, thereby forming a rolled plate; and 
(C) annealing the rolled plate to achieve substantially full recrystallization. The closest prior art to Lemon et al. (‘798) discloses using molybdenum powder in a mold and pressing the powder, sintering the pressed piece; extruding the billet; annealing the pressed piece; upset forging; and then annealing the forged billet to form a molybdenum plate. However, Lemon et al. (‘798) fails to specify asymmetrically rolling the workpiece one or more times at an angle of incline between 2⁰ and 20⁰ relative to horizontal. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Cross-Reference to Related Application
	This application is a continuation of U.S. Patent Application Serial No. 16/260,274, filed January 29, 2019, now U.S. Patent No. 10,943,772, which is a continuation of U.S. Patent Application Serial No. 15/682,605, filed August 22, 2017, now U.S. Patent No. 10,236,164, which is a continuation of U.S. Patent Application Serial No. 14/751,224, filed June 26, 2015, now U.S. Patent No. 9,767,999, which is a continuation of U.S. Patent Application Serial No. 12/221,646, filed August 5, 2008, now U.S. Patent No. 9,095,885, which claims the benefit of and priority to U.S. Provisional Patent Application No. 60/963,616, filed August 6, 2007, the entire disclosure of each of which is hereby incorporated herein by reference. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759